Citation Nr: 0938420	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt




INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1972 and from June 1979 to May 1980, with service in the 
Republic of Vietnam from July 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded for 
further evidentiary development in October 2006.  The RO's 
attempts to complete the requested development are reflected 
in the claims file, and the Veteran's claim was subsequently 
readjudicated, as reflected by an August 2009 supplemental 
statement of the case.  The claim has now been returned to 
the Board for further review.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As referenced above, in October 2006 the Board reopened the 
Veteran's PTSD service connection claim and remanded it for 
stressor corroboration research, as the evidence of record 
reflected that the Veteran had been diagnosed with PTSD.  See 
38 C.F.R. § 3.304(f) (2008).  The Board requested that the 
AMC obtain the Veteran's personnel records and thereafter 
submit requests for stressor corroboration research based on 
the Veteran's reported stressor of coming under fire while 
driving a truck during a convoy when assigned to the 48th 
Transportation Group, 7th Transportation Battalion, 10th 
Transportation Division. 

The Veteran's claims file reflects that his service personnel 
records were obtained and requests for stressor corroboration 
were submitted.  However, the responses to these requests 
reflect either that the appropriate research entities were 
not contacted or that the AMC did not provide all of the 
information necessary to allow the requested research to be 
conducted.  Specifically, the responses reflect that the AMC 
did not provide the dates of the full timeframe of the 
Veteran's assignment to the 10th Transportation Division when 
requesting information regarding a convoy coming under 
attack, and the AMC did not contact the appropriate entities 
to request this unit's history, as well.  Accordingly, these 
requests should be resubmitted with the appropriate 
information and to the appropriate entities.

Additionally, in a statement received in June 2009, the 
Veteran reports another in-service PTSD stressor of coming 
under fire during a convoy while assigned to the 47th 
Transportation Division, as well as an in-service assault and 
his subsequent attempted suicide that resulted in him 
receiving medical care.  The Board notes that the Veteran's 
service personnel records reflect his assignment to the 48th 
Transportation Group, 7th Transportation Battalion, 47th 
Transportation Division (Medium Truck Petroleum) and an in-
service hospitalization during his Vietnam service with this 
unit.

As an initial matter, the Board notes that this June 2009 
statement has not been considered in any RO adjudicative 
action, nor has the Veteran submitted a waiver of his right 
to initial RO adjudication. Thus, the claim must be remanded 
on procedural grounds.  38 C.F.R. §§ 19.31, 19.37 (2008).  
After considering this evidence, the AMC should then conduct 
any further development that logically follows, including 
submitting research requests regarding the Veteran's reported 
stressor while assigned to the 47th Transportation Division 
and obtaining the Veteran's service in-patient records.

Furthermore, while the instant appeal involves service 
connection for PTSD, in the recent ruling of Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for 
Veterans Claims (Court) clarified how the Board should 
analyze claims, specifically to include those for PTSD.  As 
emphasized in Clemons, although a Veteran may only seek 
service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court 
found that a Veteran does not file a claim to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition regardless of the diagnosis.  

A review of the Veteran's service treatment records reflects 
that in September 1969, the Veteran reported a loss of vision 
and was hyperventilating.  After being instructed to breathe 
into a paper bag, his vision gradually returned, and an 
impression of hysteria was noted.  Given this evidence of in-
service psychiatric treatment, coupled with the medical 
evidence of record of the Veteran's post-service psychiatric 
care, the Veteran should be afforded a VA examination to 
determine whether he currently has any psychiatric disorder 
that had its onset in service.

Additionally, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the Veteran's VA 
treatment records from August 2002 to 
the present.

2.	The AMC should obtain the Veteran's 
service in-patient treatment records, 
including from his hospitalization in 
August to September 1971, as reflected 
in his service personnel files.  The 
Board notes that such records are 
sometimes stored separately from the 
Veteran's other service records.  

3.	The AMC should request the Veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed in-service stressors, 
specifically those numerated below: 

(a)	his reports of his convoy coming 
under attack during his assignment 
to the 48th Transportation Group, 
7th Transportation Battalion, 10th 
Transportation Division (Medium 
Truck Cargo);

(b)	his reports of his convoy coming 
under attack during his assignment 
to the 48th Transportation Group, 
7th Transportation Battalion, 47th 
Transportation Division (Medium 
Truck Petroleum); and

(c)	his reports of in-service assault 
while assigned to the 48th 
Transportation Group, 7th 
Transportation Battalion, 47th 
Transportation Division (Medium 
Truck Petroleum). 

The Veteran should be advised that any 
additional information would be helpful 
to obtain supportive evidence of the 
claimed stressors and that he should be 
specific as possible so that an 
adequate search for corroborating 
information can be conducted.

4.	Thereafter, the RO should contact the 
appropriate research entities and 
provide them with all necessary 
available information to allow 
corroborative research to be conducted, 
to include obtaining any reports as 
would describe the activities of the 
Veteran's Vietnam units of assignment 
(48th Transportation Group, 7th 
Transportation Battalion, 10th 
Transportation Division (Medium Truck 
Cargo) and 47th Transportation Division 
(Medium Truck Petroleum)).  The AMC 
should also request the units' 
histories from the National Archives 
and Records Administration, or any 
other appropriate storage facility.

5.	Then, the Veteran should then be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorders.

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, 
including the Veteran's in-service 
diagnosed hysteria and his subsequent 
post-service psychiatric diagnoses.  
The examiner should indicate on the 
report that the claims file  has been 
reviewed.  

The examiner should opine whether it is 
as likely as not (i.e., a 50 percent 
probability or greater) that any 
diagnosed acquired psychiatric disorder 
had its onset in or is otherwise 
attributable to service.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

6.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


